Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered May 29, 2001, convicting defendant, upon his plea of guilty, of criminal sale of a firearm in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty plea after a suitable inquiry at which defendant received a sufficient opportunity to present his contentions (see People v Frederick, 45 NY2d 520 [1978]). The court properly relied on its recollection of the plea proceedings and correctly rejected defendant’s claim that the voluntariness of his plea was impaired by the medication he was taking (see People v Alexander, 97 NY2d 482 [2002]). Concur—Buckley, P.J., Andrias, Sullivan, Friedman and Gonzalez, JJ.